Citation Nr: 0005919	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of lead 
or fuel poisoning.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to December 
1956.  Service personnel records associated with the claims 
file indicate that the veteran was discharged from the Air 
Reserve in April 1963.  However, dates of this service, 
including any dates of active duty or active duty for 
training, have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for the residuals of lead poisoning and the residuals of a 
neck injury was denied.

The Board remanded this case for further development in May 
1997, including verification of the veteran's service dates 
and reserve service dates, further search for service medical 
records, and post-service private medical records.  A review 
of the claims file reveals that the RO attempted to verify 
the veteran's dates of service, and has made numerous 
attempts to obtain additional service medical records, to no 
avail.  In addition, the RO gave the veteran an opportunity 
to identify his reserve units; the veteran declined to do so.  
Concerning his treating physicians, the veteran identified 
two:  one he reported had died, the other did not respond to 
the RO's request for records.  According to the veteran, 
records of treatment accorded him by both these physicians 
are unobtainable.  The Board thus finds that the RO has 
complied with the terms of the Remand.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any residual disability that may 
be attributed to lead or fuel poisoning.

2.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any neck disability.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
residuals of lead or fuel poisoning is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The claim for entitlement to service connection for the 
residuals of a neck injury is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Certain chronic diseases, including arthritis, will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  

The veteran argues that he has "floaters" and a weakened 
retina as the residuals of inservice lead or fuel poisoning.  
He also testified in August 1995 before the hearing officer 
at the RO that he has a diagnosis of arthritis of the neck, 
which he argues is a residual of an injury to his neck, which 
he sustained in a fight on active service.  However, the 
record does not contain competent medical evidence that he 
has a diagnosis of any disability that may be the residual of 
lead or fuel poisoning, or of any neck disability.  While the 
veteran complained of having had lead poisoning in service, 
and of stiffness in his neck during an April 1994 VA 
examination, the examiner found no objective evidence that 
would confirm that the veteran had lead poisoning or a neck 
disability.  Rather, the examiner noted unremarkable 
conjunctivae and sclerae; clear lungs; normal carriage with 
upright posture and normal gait; normal head, face, and neck; 
unremarkable nose, sinuses, mouth and throat; normal range of 
motion in the neck; and normal nervous system.  The report 
reflects a diagnosis of lead poisoning, not established, and 
nothing concerning the neck.  

The record does not contain any other medical evidence 
showing that the veteran has a diagnosis of residuals of lead 
or fuel poisoning, or of a neck injury.  Without evidence of 
a current disability, the veteran's claim is not well 
grounded.

The veteran has presented his own statements, and that of his 
witnesses averring that he was treated in service for lead or 
fuel poisoning and that he exhibited the residuals of a neck 
injury.  He has also presented statements of contemporary 
witnesses, who have averred that he now exhibits residuals of 
lead or fuel poisoning and residuals of a neck injury.  
However, the record does not show that he or his witnesses 
are medical professionals, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his disabilities or their etiologic relationship to service.  
Consequently, his statements, and that of his witnesses, are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing diagnoses of current 
disabilities or a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence other than his own 
allegations and that of his witnesses to establish that he 
has current disabilities that are the residuals of inservice 
lead or fuel poisoning and an inservice neck injury, his 
claims for service connection for the residuals of lead or 
fuel poisoning and for service connection of the residuals of 
a neck injury are not well grounded.  38 U.S.C.A. § 5107 
(West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statements of the case, which informed the 
veteran of the reasons his claims had been denied.

In the present case, the Board further notes that the veteran 
was put on notice of evidence required to well ground his 
claim in its May 1997 remand.  Following this remand, the RO 
asked the veteran on several occasions to again identify his 
treating physicians and notified him of the importance of 
obtaining these records himself.  The Board notes that the 
veteran himself has not been able to obtain the records of 
the physicians he has identified-in the one instance, 
because the physician is deceased and his records cannot be 
found and, in the other, because the records are not kept 
beyond a certain amount of time.

The Board also notes that, unlike Robinette, the veteran in 
this case has not put VA on notice of the existence of 
specific evidence which, if submitted, might make his claim 
well grounded.  In an August 1995 hearing before a hearing 
officer at the RO, the veteran testified that the person in 
service who told him he had lead poisoning was not a 
physician, that no physician had told him that his eye 
disabilities were the result of lead or fuel poisoning, and 
that he first sought treatment for a neck disability in 
1958-two years after his discharge from active service and 
beyond the one-year presumptive period.  See also Epps v. 
Brown, 9 Vet. App. 341, 344 (1996). 


ORDER

The claims for service connection for the residuals of lead 
or fuel poisoning and for the residuals of a neck injury are 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

